ACCEPTED
                                                                                              04-14-00667-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                          3/12/2015 3:11:56 PM
                                                                                                 KEITH HOTTLE
                                                                                                        CLERK


LAW OFFICES OF KEITH P. MILLER, P.C.
                         ATTORNEYS & COUNSELORS AT LAW                       FILED IN
                                                                      4th COURT OF APPEALS
14350 NORTHBROOK, SUITE 150                                            SAN ANTONIO, TEXAS
SAN ANTONIO, TEXAS 78232                                              03/12/2015 3:11:56 PM
TELEPHONE     210.524.9040                                                    KEITH
                                                                          KEITH      P. MILLER
                                                                                E. HOTTLE
FACSIMILE     210.267.2982                                                    MClerk
                                                                                EGAN KUCERA


                                      March 12, 2015

Kendall County Clerk                           Kendall County District Clerk
201 E. San Antonio Street                      201 E. San Antonio St.
Boerne, TX 78006                               Boerne, TX 78006

Honorable Polly Jackson Spencer                Comal County District Clerk
Bexar County Probate Court No. 1               150 N. Seguin, Ste. 304
100 Dolorosa                                   New Braunfels, TX 78130
San Antonio, TX 78205
                                               Justice of the Peace, Pct. 3
Honorable Tom Rickhoff                         22333 Grand Corner Drive
Bexar County Probate Court No. 2               Katy, Texas 77494
100 Dolorosa
San Antonio, TX 78205
                                               Fourth Court of Appeals
Justice of the Peace, Pct. 3                   Cadena-Reeves Justice Center
22333 Grand Corner Drive                       300 Dolorosa, Suite 3200
Katy, Texas 77494                              San Antonio, Texas 78205-3037

Harris County District Clerk                   Bexar County Court No. 2
P.O. Box 4651                                  Civil Central Filing
Houston, Texas 77210-4651                      100 Dolorosa
                                               Suite 104
                                               San Antonio, TX 78205
Travis County District Clerk
P.O. Box 679003
Austin, TX 78767-9003


       Re: Notification of Vacation

Dear Ladies and Gentlemen:

         Please be advised that I will be on vacation and unavailable for hearings, settings
or trial on the following dates:
              July 15, 2015 – July 31, 2015

       Please do not set any hearings or trials during this time period in the causes in
which I appear of counsel.

       If you should have any questions please, don’t hesitate to contact me.


                                                        Cordially,

                                                        /s/ Keith P. Miller

                                                        Keith P. Miller

KPM/jas